Citation Nr: 1700920	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972.  He died in January 2011, and the appellant is seeking recognition as his surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant originally requested a Board hearing in her July 2012 
substantive appeal, but withdrew that request in August 2012.  No other hearing request remains pending.  

Finally, the Board notes that the October 2011 rating decision denying entitlement to dependency and indemnity compensation (DIC) and death pension benefits was based solely on the appellant's ineligibility as a claimant.  Since the Board is granting the appellant entitlement to recognition as the surviving spouse in this decision, the AOJ must now address entitlement to DIC and death pension benefits on the merits; those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The AOJ should also update the address for the appellant to the one used in her July 2012 substantive appeal.


FINDINGS OF FACT

1. The Veteran and the appellant married in July 2001.

2. The Veteran, while still married to the appellant, died in January 2011.

3. The Veteran and the appellant cohabitated from the date of the marriage to the date of the Veteran's death; the judgment of legal separation entered in September 2010 did not result in a physical separation between the appellant and the Veteran.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are met.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The principal issue in this case is whether the Veteran and the appellant cohabitated from the date of their marriage until the Veteran's death, notwithstanding the fact that they were legally separated by a September 2010 court order.  Throughout the course of the appeal, the appellant has maintained that she and the Veteran did, in fact, live together until his death, explaining that the legal separation was executed for the purpose of selling their home, and that she was at home with the Veteran during the stroke that led to his death.  See July 2012 substantive appeal.  

For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1 (j).

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R.          § 3.53(a) (2016).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2016).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  

Turning to the relevant facts in this case, the record includes a marriage certificate showing that the Veteran and the appellant were married in July 2001.  In May 2010, the appellant provided a declaration to the Superior Court of the State of California (Court), requesting that the Veteran cooperate with the signing of documents necessary for the sale of their family residence on T. Drive in S. J., California (hereinafter "family residence").  She reported that the Veteran continues to live in the family residence but refuses to pay a share of the mortgage costs or to cooperate with the sale.  In July 2010, the Court authorized a Court Elizor to sign any documents related to the sale of the family residence.  In September 2010, the appellant petitioned for default or uncontested legal separation.  The judgment order provided that the family residence would be sold and the profits from such divided equally between the appellant and the Veteran.  The order also divided the community property assets currently present in the family residence between the appellant and the Veteran, with the appellant receiving 55 items, including a washer, dryer, television, and cookware set, and the Veteran receiving 45 items, including an entertainment center, computer, and kitchen table.  The court documents do not indicate that the appellant and the Veteran had physically separated.  The order entering judgment noted the Veteran's address as the family residence.

The evidence of record following that time indicates that both the Veteran and the appellant continued to live in the family residence until the Veteran's death in January 2011.  The Veteran's death certificate lists the Veteran's address as the family residence, and notes the appellant's address as a post office box.  The Veteran's address was also noted as the family residence on a February 2011 statement of medical costs and on 2011 federal tax receipts.  The appellant identified her address as a post office box in her February 2011 claims for VA death and burial benefits, and correspondence was sent to her at the family residence from a private insurance company in May 2011.  The record does not contain a physical address for the appellant separate from the Veteran's during their marriage.     

After review of the record, the Board finds that the appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of eligibility for entitlement to VA death benefits.  

The legal separation documents, death certificate, and medical and tax receipts note the Veteran's address as the family residence through his death in January 2011.  The appellant received correspondence addressed to her at the family residence in May 2011, and there is no indication that she resided at another physical address during her marriage to the Veteran.  To the contrary, given that both the appellant and the Veteran possessed a substantial number of items in the family residence, and that the appellant did not use a different physical address on the Veteran's death certificate or on her VA claims, a reasonable analysis of the facts leads to the conclusion that the evidence is at least in equipoise regarding whether the appellant and the Veteran cohabitated until the Veteran's death.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, resolving all doubt in favor of the appellant, recognition as the Veteran's surviving spouse for the purpose of eligibility for entitlement to VA death benefits is warranted.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


